GIERKE, Judge, joined by CRAWFORD, Judge
(dissenting):
Trial counsel initially offered the Letter of Reprimand which was based on five separate incidents involving appellant’s stepdaughter, a friend of the stepdaughter, and two girls of questionable repute. The defense objected to the letter of reprimand, arguing that the report of investigation on which the letter was based contained coerced, false statements and “[t]hat the investigating agent withheld evidence” and the chief of criminal law who evaluated the allegations “believes that as to three of the *285four girls mentioned in the Letter of Reprimand, no indecent acts ever occurred.”
The defense offered a packet of documents attacking the factual accuracy of the Letter of Reprimand. The defense evidence consisted of appellant’s “Application for Correction of Military or Naval Record Under the Provisions of Title 10, U.S.Code, Sec. 1552,” containing appellant’s general denial that any of the offenses occurred, a supporting statement from the former chief of criminal law, and evidence obtained from two of the four girls named in the Letter of Reprimand. Sworn statements from the stepdaughter and her friend, both recanting their accusations, were included in the packet. The former chief of criminal law submitted a statement accusing military criminal investigators of fabricating evidence and describing that officer’s personal interviews with three of the four girls named in the Letter of Reprimand. That officer describes an interview with one of the two girls of questionable repute, in which the girl was vague and uncooperative but did not specifically deny that the incident occurred. The defense packet contains no evidence regarding the incident with the second girl, except for appellant’s general denial.
The military judge ruled that he would admit both the Letter of Reprimand and the defense documents attacking the accuracy of the Letter of Reprimand. Then trial counsel withdrew the Letter of Reprimand because of “the confusion that this whole ordeal could put the panel members through,” and defense. counsel withdrew the packet attacking the Letter of Reprimand. The parties then substituted a stipulation of fact, reciting a single incident of indecent acts without naming the child involved or describing the incident.
When the military judge inquired into the agreement of the parties to stipulate, defense counsel announced, “Your Honor, that’s—and we all enter into it, but with the caveat that we are entering into that stipulation because of your ruling on the government exhibits____” The military judge followed up on defense counsel’s caveat by asking:
Now I want to make sure that your consent to this stipulation is not conditional. You have basically decided that certain conditions preceding it must occur before you entered into the stipulation. But once you enter into the stipulation, am I correct in saying that you and all of you have in fact consented?
Trial counsel, defense counsel, and appellant all responded in the affirmative.
I see no basis to reject the stipulation. Neither party objected to it. The mere fact that appellant denied his guilt makes neither the Letter of Reprimand nor the stipulation inadmissible. Cf. United States v. Mack, 9 MJ 300, 319 (CMA 1980) (properly filed record of nonjudicial punishment admissible “especially since the accused has full opportunity to question the record and to explain or deny the conduct referred to therein”). It is clear from the record of trial that for tactical reasons the parties agreed to avoid litigating the factual accuracy of the Letter of Reprimand and instead stipulated that appellant was reprimanded and barred from reenlisting because of a single incident of unspecified indecent acts with an unidentified child under age 16. This vague stipulation falls far short of “branding appellant as a child molester” (38 MJ at 284) as the majority asserts. To the contrary, the stipulation telegraphed to the court members that the official imposing the Letter of Reprimand did not regard the misconduct as serious. Otherwise, a more severe disposition would have been ordered. Cf. United States v. Covington, 10 MJ 64, 68 (CMA 1980) (held that prejudice was unlikely from erroneous admission of evidence that suspension of nonjudicial punishment was vacated because “[t]he normal inference of the sentencing authority would be that if the derogatory or adverse information ... warranted no penalty other than vacation of the suspension of a relatively minor nonjudicial punishment, then any misconduct revealed in that information was not serious”).
*286The defense agreement to stipulate to a reprimand for indecent acts with one girl was consistent with their earlier argument that no indecent acts happened “as to ... three of the four girls mentioned in the Letter of Reprimand.” The prosecution was willing to forgo proof of the additional indecent acts to avoid confusing the members. The stipulation mooted the earlier defense objection. I do not agree that the military judge abused his discretion by accepting an uncontested stipulation which all parties thought was in their best interests. I find no abuse of discretion. Accordingly, I dissent.